DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019, May 13, 2020 and August 05, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on May 21, 2019 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).

Claim 19 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Claim 20 is directed to a “recording media storing non-transitory computer readable photoacoustic image generation program” which describes one of the four statutory categories of patentable subject matter, i.e., a manufacture.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1, 20 and 21 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claims recite identifying whether a probe is a probe in which detection elements are arranged by a coordinate system using polar coordinates or a probe in which detection elements are arranged by a rectangular coordinate system, in a case in which the probe is identified as the probe in which the detection elements are arranged by the coordinate system using the polar coordinates, the photoacoustic image generation unit selects the time domain reconstruction process, and wherein, in a case in which the probe is identified as the probe in which the detection elements are arranged by the rectangular coordinate system, the photoacoustic image generation unit selects the frequency domain reconstruction process. 
Claim 19 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 

In claims 1 and 19-21, the probe identifying and reconstruction process selecting steps can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to read, i.e., perform an observation, the product specification of a commercially available photoacoustic probe, or the manufacture record of a customized photoacoustic probe, either in a printout or an electronic format, he/she would be able to identify what type of probe it is, i.e., how the transducer elements are arranged, and select a reconstruction process by making further observations and drawing conclusions about the observations. There is nothing to suggest an undue level of complexity in how the type of the probe to be identified and how a reconstruction process to be selected. Therefore, a person would be able to perform the identification and selection mentally.
Prong Two: Claims 1 and 19-21 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional steps of detecting photoacoustic waves generated in a subject irradiated with light and outputting a photoacoustic wave detection signal, and generating the photoacoustic image.  These steps represents mere data gathering or pre-solution activities (detecting photoacoustic waves and outputting the detection 
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the generated photoacoustic image is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 19-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of detecting photoacoustic wave, outputting the detection signal, and generating a photoacoustic image amount to no more than insignificant extra-solution activity.  Mere insignificant extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims

further describe the abstract idea such as 
identifying the probe being specific type of probes (convex, micro-convex, radial-scanning, linear and sector probes - claims 2-4);
describing the selection of the reconstruction method (delay-and-sum, convolution back projection and Fourier transform algorithm methods - claims 5-15); and
describing generic tools used for performing the reconstruction (i.e., “hardware” and “software” – claim 18).
further describe additional extra-solution activities such as detecting reflected waves, outputting a reflected wave detection signal and generating a reflected wave image (claim 16), and the structure or tool used for such extra-solution activities (i.e., “hardware” – claim 17). These extra-solution activities are related to reflected waves of acoustic waves transmitted to the subject, which is unlinked to the abstract idea of claim 1 that is a probe identification and a reconstruction process selection, and further is unlinked to the extra steps of claim 1 that are based on photoacoustic wave signals.  
further describe the post-solution activities such as the structure or tool used for such activity (e.g. “software” – claim 17).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-4 and 20: Claim limitation “a/the probe identification unit that identifies whether a probe…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that identifies” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 1, 17-18 and 20: Claim limitations “a photoacoustic image generation unit that performs a time domain reconstruction process or a frequency domain reconstruction process”; “the photoacoustic image generation unit implements a process”; and “the photoacoustic image generation unit implements the time domain reconstruction process” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that performs/implements” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 16 and 17: Claim limitations “a reflected wave image generation unit that performs the reconstruction process”; and “the reflected wave image generation unit implements a process” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that performs/implements” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-4, 18 and 20: “a/the probe identification unit” and “a/the photoacoustic image generation unit” refer to the specification, PG Pub US 2019/0271639 A1, [0042]: the ultrasound unit 12 is configured by, for example, a computer and typically includes a processor, a memory, and a bus. In the ultrasound unit 12, an embodiment of a photoacoustic image generation program according to the invention is installed in the memory. The control unit 27 configured by a processor executes the photoacoustic image generation program to implement the functions of the photoacoustic image generation unit 24, the display control unit 25, and the probe identification unit 26. That is, these units are configured by the processor and the memory into which the program is incorporated.
Claims 16-17: “a/the reflected wave image generation unit” refers to the specification, PG Pub US 2019/0271639 A1, [0066]: the ultrasound image generation process of the ultrasound image generation unit 29 is…implemented by a hardware configuration such as a logic circuit. The ultrasound image generation unit 29 corresponds to a reflected wave image generation unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1, line 4: the phrase “whether a probe is a probe in which…” should be corrected to –whether the probe is a probe in which…--.
Claim 20: the punctuation period should be added to the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17, line 2: the term “the reflected wave image” lacks proper antecedent basis. In addition, claim 17 depends on claim 9, yet claim 9 does not recite any limitation related to the reflected wave image generation unit. It is not clear if the reflected wave image generation unit is an additional unit that is further comprised in the apparatus of claim 9. 
Claim 19: the “identifying…” limitation on page 19 appears to be erroneous with a scope that is unclear. Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2014/0182383 A1, hereinafter Suzuki, in view of Nagae et al., US 2017/0332909 A1, hereinafter Nagae, further in view of Kostli et al., “Two-dimensional photoacoustic imaging by use of Fourier-transform image reconstruction and a detector with an anisotropic response” Applied Optics, 2003, Vol.42, No.10, pp.1899-1909, hereinafter Kostli.

Claims 1, 20 and 21. Suzuki teaches in FIG.1 “a photoacoustic image generation apparatus” ([0030]: the object information obtaining device illustrated in FIG.1); in FIG.2 “a recording media storing non-transitory computer readable photoacoustic image generation program that causes a computer to function” ([0031]: FIG.2 is a block diagram illustrating relevant parts of a computer, which is an example of a data processing apparatus), comprising: 
“a probe (130) that detects photoacoustic waves generated in a subject irradiated with light and outputs a photoacoustic wave detection signal” ([0004]: in photo acoustic imaging, an object such as a living body is irradiated with pulsed light and a light absorber…generates a photoacoustic wave; and [0038]: the acoustic wave detecting unit 130 is provided with one or more opto-acoustic transducers and a housing enclosing the transducer(s). An opto-acoustic transducer, as used herein, is an element capable of detecting an acoustic wave); and 
“a photoacoustic image generation unit (141) that performs a time domain reconstruction process or a frequency domain reconstruction process using the photoacoustic wave detection signal to generate a photoacoustic image” ([0070]: image reconstruction; [0073]: the arithmetic unit 141 may read the program in which an algorithm of the processing is described, stored in the storage unit 142 and apply this processing to the photoacoustic signal data to obtain the object information; and [0075]: reconstruction processing such as time domain reconstruction processing, Fourier domain reconstruction processing, and model base reconstruction processing to generate the object information from the photoacoustic signal data stored in the storage unit 142 as the processing according to this embodiment; and FIG.3: Step 303: obtain object information corresponding to desired processing) – in photoacoustic imaging, the objection information obtained via the desired reconstruction processing is the photoacoustic image, wherein, 
“the photoacoustic image generation unit selects the time domain reconstruction process and generates the photoacoustic image” ([0025]: at least one processing is selected by a user from two or more types of processing to photoacoustic signal data; [0086]: FIG.4C: the image obtained by the TD (time domain) processing), and wherein, 
“the photoacoustic image generation unit selects the frequency domain reconstruction process and generates the photoacoustic image” ([0025]: at least one processing is selected by a user from two or more types of processing to photoacoustic signal data; [0086]: FIG.4B: the image obtained by the FD (Fourier domain) processing).  

Suzuki does not teach an identification whether a probe is a probe in which detection elements are arranged by a coordinate system using polar coordinates or a probe in which detection elements are arranged by a rectangular coordinate system, and the type of reconstruction process is selected based on the type of coordinate system by which the detection elements of the probe are arranged.
However, in an analogous photoacoustic imaging data processing field of endeavor, Nagae teaches
“identifying whether a probe is a probe in which detection elements are arranged by a coordinate system using polar coordinates or a probe in which detection elements are arranged by a rectangular coordinate system” ([0058]: the plurality of transducer 17 is arranged spirally; [0094], [0095], Equation 5 and FIG.4 teach that transducer elements are spirally arranged and the data acquisition is by a polar coordinate system); and 
“in a case in which the probe is identified as the probe in which the detection elements are arranged by the coordinate system using the polar coordinates, the photoacoustic image generation unit selects the time domain reconstruction process and generates the photoacoustic image” ([0037]: the computer 19 is a processor that performs the reconstruction processing on the photoacoustic digital signals, and generates a photoacoustic image showing the inside of the object. For this reconstruction processing, a known reconstruction method, such as Universal Back Projection (UBP) and Filtered Back Projection (FBP), can be used; and [0076]: three-dimensional images of ultrasound are formed based on a filtered back projection approach, also referred to as “delay and sum”) – both the UBP and FBP, or delay-and-sum image reconstruction processes are known to be the time domain reconstruction processes. 

Further still, in an analogous photoacoustic imaging data processing field of endeavor, Kostli teaches
“identifying whether a probe is a probe in which detection elements are arranged by a coordinate system using polar coordinates or a probe in which detection elements are arranged by a rectangular coordinate system” (p.1900, Col. Left, ¶-2: in this paper 2D photoacoustic imaging by use of linear array is explored theoretically and experimentally) – a linear array has the detection elements arranged by a rectangular coordinate system; and 
“in a case in which the probe is identified as the probe in which the detection elements are arranged by the coordinate system using the rectangular coordinates, the photoacoustic image generation unit selects the frequency domain reconstruction process and generates the photoacoustic image” (p.1900, Col. Left, ¶-2: Subsection 2.A presents aspects of 2D image reconstruction:…a rapid Fourier-transform-based image reconstruction algorithm) – a rapid FT image reconstruction is a frequency domain image reconstruction process.


(1) to select a time-domain image reconstruction process when the transducer detection elements are arranged by a polar coordinate provides the advantage of  “providing an apparatus that can perform photoacoustic imaging regardless the direction of the absorber inside the object”, as suggested by Nagae, [0009]; and
(2) to select a frequency-domain image reconstruction process when the transducer detection elements are arranged by a rectangular coordinate provides the advantage of being “significantly faster and produces fewer artifacts than simple radial backprojection methods” (p.1899, Abstract), and it “fulfills an important requirement, given the applicability of 2D photoacoustic imaging to real-time imaging” (p.1900, Col. Left, ¶-2), as suggested by Kostli. 

In regard to the features of (1) the probe identification being performed by a probe identification unit, and (2) the reconstruction process being selected by the photoacoustic image generation unit, considering that the probe identification unit and the photoacoustic image generation unit are part of a processor, such a probe identification and a reconstruction process selection are automated processes. It is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the application that things can be done by human is obvious to be 

Claim 2. Suzuki, Nagae and Kostli combined teaches all the limitations of claim 1. 
Suzuki does not teach the type of probe as claimed.
However, in an analogous photoacoustic imaging data processing field of endeavor, Nagae teaches
“identifying at least one of a convex probe, a micro-convex probe, or a radial scanning probe as the probe in which the detection elements are arranged by the coordinate system using the polar coordinates” ([0058]: the plurality of transducer 17 is arranged spirally; [0093]: the stage 40 moves the supporter 22 such that the coordinates in the supporter in the radial direction, with respect to the center of the movement region, change either in an increasing direction or decreasing direction; and [0094], [0095], Equation 5 and FIG.4 teach that transducer elements are spirally arranged and the data acquisition is by a polar coordinate system).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the probe of Suzuki employ such a feature of being a radial-scanning probe as taught in Nagae for the advantage of “providing an apparatus that can perform photoacoustic imaging regardless the direction of the absorber inside the object”, as suggested by Nagae, [0009].

Claims 3 and 4. Suzuki, Nagae and Kostli combined teaches all the limitations of claims 1 and 2, respectively. 
Suzuki does not teach the type of probe as claimed.
However, in an analogous photoacoustic imaging data processing field of endeavor, Kostli teaches
“the probe identification unit identifies at least one of a linear probe or a sector probe as the probe in which the detection elements are arranged by the rectangular coordinate system” (p.1900, Col. Left, ¶-2: in this paper 2D photoacoustic imaging by use of linear array is explored theoretically and experimentally) – a linear array is a linear probe that has the detection elements arranged by a rectangular coordinate system.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the probe of Suzuki employ such a feature of being a linear probe as a conventional medical ultrasound imaging (p.1900, Col. Left, ¶-1), as suggested by Kostli. 

Claims 5-8. Suzuki, Nagae and Kostli combined teaches all the limitations of claims 1-4, respectively. 
Suzuki does not teach that the time domain reconstruction process is a reconstruction process using a delay-and-sum method.
Nagae teaches
““the time domain reconstruction process is a reconstruction process using a delay-and-sum method” ([0037]: the computer 19 is a processor that performs the reconstruction processing on the photoacoustic digital signals, and generates a photoacoustic image showing the inside of the object. For this reconstruction processing, a known reconstruction method, such as Universal Back Projection (UBP) and Filtered Back Projection (FBP), can be used; and [0076]: three-dimensional images of ultrasound are formed based on a filtered back projection approach, also referred to as “delay and sum”).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the time-domain image reconstruction process of Suzuki employ such a feature of being a delay and sum method for the advantage known to the field of art of providing increased lateral resolution and contrast compared to the raw signal.

Claims 9-14. Suzuki, Nagae and Kostli combined teaches all the limitations of claims 1-6, respectively. 
Suzuki does not teach that the time domain reconstruction process is a reconstruction process using a convolution back projection method.
However, in an analogous photoacoustic imaging data processing field of endeavor, Nagae teaches
[0037]: the computer 19 is a processor that performs the reconstruction processing on the photoacoustic digital signals, and generates a photoacoustic image showing the inside of the object. For this reconstruction processing, a known reconstruction method, such as Universal Back Projection (UBP) and Filtered Back Projection (FBP), can be used; and [0076]: three-dimensional images of ultrasound are formed based on a filtered back projection approach, also referred to as “delay and sum”).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the time-domain image reconstruction process of Suzuki employ such a feature of being a convolution back projection method for the advantage known to the field of art of providing an increase in image quality through the reduction of image noise.

Claim 15. Suzuki, Nagae and Kostli combined teaches all the limitations of claim 1. 
Suzuki does not teach that the frequency domain reconstruction process is a reconstruction process using a Fourier transform algorithm method.
However, in an analogous photoacoustic imaging data processing field of endeavor, Kostli teaches that
“the frequency domain reconstruction process is a reconstruction process using a Fourier transform algorithm method” (p.1900, Col. Left, ¶-2: Subsection 2.A presents aspects of 2D image reconstruction:…a rapid Fourier-transform-based image reconstruction algorithm).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the frequency domain image reconstruction process of Suzuki employ such a feature of being a Fourier transform algorithm method as taught in Kostli for the advantage known to the field of art of allowing very little information lost from the signal during the transformation.

Claim 16. Suzuki, Nagae and Kostli combined teaches all the limitations of claim 1. 
Suzuki does not teach the claimed feature associated with reflection images.
However, in an analogous photoacoustic imaging data processing field of endeavor, Nagae teaches
“the probe detects reflected waves of acoustic waves transmitted to the subject and outputs a reflected wave detection signal” ([0028]: the present invention can also be applied to an apparatus utilizing an ultrasound echo technique to transmit an ultrasound wave into an object, and receive a reflected wave (echo wave) reflected inside the body), and 
“the photoacoustic image generation apparatus further comprises a reflected wave image generation unit that performs the reconstruction process using the delay-and-sum method on the basis of the reflected wave detection signal to generate a reflected wave image” ([0037]: the computer 19 is a processor that performs the reconstruction processing on the photoacoustic digital signals, and generates a photoacoustic image showing the inside of the object. For this reconstruction processing, a known reconstruction method, such as Universal Back Projection (UBP) and Filtered Back Projection (FBP), can be used; and [0076]: three-dimensional images of ultrasound are formed based on a filtered back projection approach, also referred to as “delay and sum”). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Suzuki employ such features associated with “the probe detects reflected waves of acoustic waves transmitted to the subject and outputs a reflected wave detection signal”, and 
“the photoacoustic image generation apparatus further comprises a reflected wave image generation unit that performs the reconstruction process using the delay-and-sum method on the basis of the reflected wave detection signal to generate a reflected wave image” as taught in Nagae for the advantages of “acquiring object information reflecting the difference of acoustic impedance among tissues inside the object” ([0028]) and “providing an apparatus that can perform photoacoustic imaging regardless the direction of the absorber inside the object” ([0009]), as suggested by Nagae.

Claim 17. Suzuki, Nagae and Kostli combined teaches all the limitations of claim 9, including the feature of “the photoacoustic image generation unit implements a process of generating the photoacoustic image” (Suzuki: [0070], [0073], [0075] and FIG.3).
Suzuki does not teach the claimed feature associated with reflection images.
Nagae teaches
“the reflected wave image generation unit implements a process of generating the reflected wave image” ([0028]: the present invention can also be applied to an apparatus utilizing an ultrasound echo technique to transmit an ultrasound wave into an object, and receive a reflected wave (echo wave) reflected inside the body; and [0037]: the computer 19 is a processor that performs the reconstruction processing on the photoacoustic digital signals, and generates a photoacoustic image showing the inside of the object).
In regard to the feature that the reflected image is generated using hardware, and the photoacoustic image is generated using software, Suzuki and Nagae both teach image generation performed by a processor implementing image reconstruction algorithm: 
Suzuki: [0073]: the arithmetic unit may read the program in which an algorithm of the processing is described stored in the storage unit; and [0128]: reconstruction processing is stored in a ROM as a different thread program. Each processing is executed by each of a pluratliy of processors assigned in the GPU.
Nagae: [0009]: it is an object of the present invention to provide an apparatus that can perform photoacoustic imaging; and [0025]: the present invention can also be understood as a program that causes an information processor, which includes such hardware resource as a CPU, to execute these method.


Claim 18. Suzuki, Nagae and Kostli combined teaches all the limitations of claim 1, including the implementation of the time domain reconstruction process and the frequency domain reconstruction process (Suzuki: [0070], [0073], and [0075]).
Suzuki further teaches that 
“the photoacoustic image generation unit implements the time domain reconstruction process using hardware and implements the frequency domain reconstruction process using software” ([0073]: the arithmetic unit may read the program in which an algorithm of the processing is described stored in the storage unit; and [0128]: reconstruction processing is stored in a ROM as a different thread program. Each processing is executed by each of a pluratliy of processors assigned in the GPU).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2014/0182383 A1, hereinafter Suzuki, in view of Nagae et al., US 2017/0332909 A1, hereinafter Nagae.

Claim 19. Suzuki teaches in FIG.3 a photoacoustic image generation method that 
[0075]: reconstruction processing such as time domain reconstruction processing, Fourier domain reconstruction processing, and model base reconstruction processing to generate the object information from the photoacoustic signal data stored in the storage unit 142 as the processing according to this embodiment; and FIG.3: Step 303: obtain object information corresponding to desired processing), 
“using a photoacoustic wave detection signal obtained by detecting photoacoustic waves generated in a subject irradiated with light” ([0004]: in photo acoustic imaging, an object such as a living body is irradiated with pulsed light and a light absorber…generates a photoacoustic wave; and [0038]: the acoustic wave detecting unit 130 is provided with one or more opto-acoustic transducers and a housing enclosing the transducer(s). An opto-acoustic transducer, as used herein, is an element capable of detecting an acoustic wave), 
“to generate a photoacoustic image” ([0073]: the arithmetic unit 141 may read the program in which an algorithm of the processing is described, stored in the storage unit 142 and apply this processing to the photoacoustic signal data to obtain the object information) - in photoacoustic imaging, the objection information obtained via the desired reconstruction processing is the photoacoustic image, the method comprising: 
“selecting the time domain reconstruction process and generating the photoacoustic image” ([0025]: at least one processing is selected by a user from two or more types of processing to photoacoustic signal data; [0086]: FIG.4C: the image obtained by the TD (time domain) processing).

Suzuki does not teach an identification whether a probe is a probe in which detection elements are arranged by a coordinate system using polar coordinates or a probe in which detection elements are arranged by a rectangular coordinate system, and the time-domain reconstruction process is selected if the detection elements of the probe are arranged by a polar coordinate system.
However, in an analogous photoacoustic imaging data processing field of endeavor, Nagae teaches
“identifying whether a probe is a probe in which detection elements are arranged by a coordinate system using polar coordinates or a probe in which detection elements are arranged by a rectangular coordinate system” ([0058]: the plurality of transducer 17 is arranged spirally; [0094], [0095], Equation 5 and FIG.4 teach that transducer elements are spirally arranged and the data acquisition is by a polar coordinate system); and 
“selecting the time domain reconstruction process and generating the photoacoustic image in a case in which the probe is identified as the probe in which the detection elements are arranged by the coordinate system using the polar coordinates” ([0037]: the computer 19 is a processor that performs the reconstruction processing on the photoacoustic digital signals, and generates a photoacoustic image showing the inside of the object. For this reconstruction processing, a known reconstruction method, such as Universal Back Projection (UBP) and Filtered Back Projection (FBP), can be used; and [0076]: three-dimensional images of ultrasound are formed based on a filtered back projection approach, also referred to as “delay and sum”) – both the UBP and FBP, or delay-and-sum image reconstruction processes are known to be the time domain reconstruction processes. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Suzuki employ such features of selecting a time-domain image reconstruction process when the probe is identified to have its transducer detection elements arranged by a polar coordinate provides the advantage of  “providing an apparatus that can perform photoacoustic imaging regardless the direction of the absorber inside the object”, as suggested by Nagae, [0009]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793